DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed March 4, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-19, drawn a method for examining a tumor sample from a subject, said method comprising obtaining a tumor sample from a subject, detecting cell membrane expression of an MHC molecule on a cell from the tumor sample, and conducting one or more steps as identified by claim 1.
	Applicant has elected the species of the invention in which the method comprises conducting the step of determining the presence of tumor-infiltrating T cells in a tumor sample from a subject.  
Additionally Applicant has elected the species of the invention in which the MHC molecule is HLA-DR and the T cells are CD4+ T cells and wherein the method further comprising administering to the subject an immunotherapeutic agent comprises administering to the subject an anti-PD-L1 antibody or more particularly Atezolizumab in combination with the MEK inhibitor Cobimetinib.  

2.	Claims 1-20 are pending in the application.  Claim 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2021.

3.	Claims 1-19 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosures filed June 24, 2019 have been considered.  An initialed copy of each is enclosed.

Election/Restriction
5.	Upon reconsideration the restriction and election requirement set forth in the Office action mailed February 10, 2012 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the T cells are CD8+ T cells.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date Provisional Application No. 62/643,599 is acknowledged.  
However, claims 12-17 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claims 12-17 is deemed the filing date of the instant application, namely March 15, 2019.

Specification
7.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the 
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
8.	Claims 1-19 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention.

9.	Claim 9 is objected to because of the misspelling of “chemokine” as “hemokine” in line 1.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The considerations that are made in determining whether a claimed invention is supported by either a specific and substantial asserted utility or a well-established utility are outlined by the published Utility Examination Guidelines (Federal Register; Vol. 66, No. 4, January 5, 2001).  A copy of this publication can be viewed or acquired on the Internet at the following address: http://www.gpoaccess.gov/.
Briefly, a “specific and substantial” asserted utility is an asserted utility that is specific to the particular nature and substance of the claimed subject matter, and which would be immediately available for application in a “real-world” context by virtue of the 
The claimed invention lacks a specific and substantial asserted utility for the following reasons:
The asserted utility of the claimed invention is to examine a tumor sample.  The actual process comprises the steps of obtaining a sample of a tumor from a subject, detecting cell membrane expression of an MHC molecule on a cell from the sample, and determining the presence of tumor-infiltrating T cells in the sample.  
It is not apparent how a process solely intended for examining a tumor sample taken from a tumor in a subject by detecting cell membrane expression of an MHC molecule on a cell from the sample and determining the presence of tumor-infiltrating T cells in the sample has any specific and substantial or well-established utility.1 
Notably MHC molecules are expressed ubiquitously such that all cells present in a tumor sample taken from a human subject, for example, are cells that present at their surfaces HLA molecules, i.e., the products of the human MHC genes.  Furthermore, tumor-infiltrating T cells are typically present in tumors and in fact their presence is considered one of the hallmarks of cancer development.2    
Thus, it is submitted that the asserted utility of the claimed invention is not a specific and substantial utility because any benefit that might be derived by the public for a grant of a patent monopoly of the existing information disclosed in the specification is 
The U.S. Supreme Court addressed the issue of utility under 35 U.S.C. § 101 in deciding Brenner, Comr. Pats. v. Manson, 148 U.S.P.Q. 689 (US SupCt, 1966).  The Court expressed the opinion that all chemical compounds are “useful” to the chemical arts when this term is given its broadest interpretation; nonetheless, the court held that this broad interpretation was not the intended definition of “useful” as it appears in 35 U.S.C. § 101, which requires that an invention must have either an immediately obvious or fully disclosed “real world” utility.    The Court held that:

The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility.  Unless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field.  Id., at 695.

Further, the Court opined,

[W]e are [not] blind to the prospect that what now seems without "use" may tomorrow command the grateful attention of the public.  But a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.  Id., at 696. 

It is submitted the instant situation is directly analogous to that which was addressed by the Court in deciding Brenner, Comr. Pats. v. Manson, since here too it might be said that all processes of monitoring the effect of an inhibitor are “useful” in the biochemical arts when the term is given its broadest interpretation, but nevertheless § 101 requires that an invention have either an immediately obvious or fully disclosed “real world” utility, which the claimed invention lacks because the specification does not disclose a currently available “real world” use for the claimed process.

To fulfill the requirements of § 101, the skilled artisan must be able to use a claimed invention in the manner asserted by Applicants’ to provide some immediate benefit to the public.  See Nelson v. Bowler and Crossley, 206 USPQ 881 (CCPA, 1980).
The existing information might only provide the artisan with an invitation to further develop the invention by discovering any and all uses of a process of examining a tumor sample from a subject, which comprises the steps of acquiring the sample from the subject, detecting cell membrane expression of an MHC molecule on a cell from the sample, and determining the presence of tumor-infiltrating T cells in the sample.  Utilities that require or constitute carrying out further research to identify or reasonably confirm a “real world” context of use are not “specific and substantial utilities”.  Although additional investigation might ultimately lead to the derivation of a specific benefit, which might tomorrow command the grateful attention of the public, the Court has decided: 

[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.   

Brenner, Comr. Pats. v. Manson, 148 U.S.P.Q. 689 at 696 (US SupCt, 1966).  So, because the specification does not disclose a currently available, “real world” use for the claimed invention, which is specific to the nature and substance of the claimed subject matter, as disclosed, the requirements set forth under 35 U.S.C. § 101 have not been met.
	Turning to claim 11, which recites, “further comprising identifying the subject as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell [from the tumor sample] is elevated”, provided tumor-infiltrating T cells are determined to be present in the tumor sample, because the claims do not recite an active step by which the level of expression of an MHC molecule on a cell from the tumor sample is measured and compared to a standard level to be used not elevated, such that the subject is not identified as likely to respond to treatment with an immunotherapeutic agent, it would seem that the claimed invention would still lack either of a specific and substantial asserted utility and a well-established utility.
	Claim 12 recites, “further comprising administering a therapeutically effective amount of an immunotherapeutic agent to the subject”, but if it is presumed that this step is only taken if the subject is identified as likely to respond to treatment with an immunotherapeutic agent3, then this step may not be taken by the practitioner.  If an immunotherapeutic agent to the subject is not administered to the subject then the invention according to claim 12 is no more patent eligible than the inventions according to the preceding claims.  Then, even if an immunotherapeutic agent is administered to the subject, regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent4, because it is not evident what it is that is administered or why the claimed invention would still lack either of a specific and substantial asserted utility and a well-established utility.  As discussed in the rejection of the claims under 35 U.S.C. § 112(a), “immunotherapeutic agents” include any of a very large number of substantially disparate materials to cause markedly different effects.  Here it is not clear what therapeutic effect the immunotherapeutic agent must have5 and therefore it cannot be ascertained if the utility of the claimed invention is either specific and substantial or even credible; and even it all immunotherapeutic agents are arguably useful when administered to a subject, because the nature of the immunotherapeutic 
Claims 13-17 recite the immunotherapeutic agent is an anti-PD-L1 antibody and/or is used in combination with an MEK inhibitor, but still because it is not evident what therapeutic effect must be achieved by the administration to the subject of the immunotherapeutic agent or more particularly an anti-PD-L1 antibody6 and the MEK inhibitor, it cannot be presumed that the claimed invention has either a credible utility, a specific and substantial utility, or a well-established utility.7 

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.	Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-19 are indefinite for the following reasons:
(a)	According to claim 1 the method comprises “detecting cell membrane expression of a MHC molecule on a cell from the tumor sample”, but it is not clear which cell is isolated from a tumor sample such that cell membrane expression of a MHC 
(b)	Claim 11 recites the method according to claim 1 further comprises “identifying the subject as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell is elevated” and when tumor-infiltrating T cells in the tumor sample are determined to be present.  It is not clear however how, or even if the practitioner must identify the subject.  The claims make no mention of an active step by which the level of expression of an MHC molecule on the surface of a cell from the tumor sample is measured; according to claim 1 the method comprises only a step by which cell membrane expression of an MHC molecule on the surface of a cell from the tumor sample is detected.  Furthermore the claims make no mention of a step by which cell membrane expression of an MHC molecule on the surface of a cell from the tumor sample, once it is measured, is actually compared to another value so as to determine if the former is elevated relative to the latter.  So then what process is used or what step(s) must be taken to identify the subject as being “likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell is elevated”?  If presumably the invention is regarded as being a method that measures cell membrane expression of the MHC molecule on the cell, determines if the measured level of cell membrane expression of the MHC molecule on the cell is elevated, and then identifies the subject as being likely to respond to treatment with an immunotherapeutic agent if in fact the cell membrane expression of the MHC molecule on the cell is determined to be elevated, and provided that tumor-infiltrating T cells are determined to be present in the tumor sample, then, it would still be unclear what subject matter it is that is regarded as the invention or how the invention must be practiced because it is not evident relative to what standard it must be determined if cell membrane expression of the MHC molecule on the cell is elevated.  Furthermore, it not clear how the invention is to be practiced if one or both conditions are not met (i.e., if tumor-infiltrating T cells are determined not to be present in the tumor sample or if cell membrane expression of the MHC molecule on a cell from the tumor sample is not determined to be relatively elevated (as compared to whatever standard of comparison it 
	(c)	Claim 12, which depends from claim 11, recites, “further comprising administering a therapeutically effective amount of an immunotherapeutic agent to the subject”, but as noted above it is not clear if any additional steps are taken if one or the other conditions recited by claim 11 are found not to be met (i.e., if it is found that tumor-infiltrating T cells are determined not to be present in the tumor sample or if cell membrane expression of the MHC molecule on a cell from the tumor sample is not determined to be relatively elevated).  So does one practicing the invention of claim 12 administer a therapeutically effective amount of an immunotherapeutic agent to the subject regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell is elevated or not?  In other words does one practicing the claimed invention always take the step of administering a therapeutically effective amount of an immunotherapeutic agent to the subject or only if the subject is identified as likely to respond to treatment with such an agent?
With further regard to claim 12, which comprises administering “a therapeutically effective” amount of an immunotherapeutic agent, it is entirely unclear what therapeutic effect the immunotherapeutic agent must have.  The phrase “effective amount” is indefinite when the claims fail to state the function that is to be achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  In this instance, the claimed invention is a method of examining a tumor sample from a subject; it is not a method of treating a tumor in the subject.8  Thus, even if it is evident that the subject has or had a tumor (which was possibly resected), it cannot be presumed that the 9  Notably the specification defines the term “therapeutically effective amount” to mean, “an amount that is sufficient to achieve the desired therapeutic result or to have an effect on undesired symptoms, but is generally insufficient to cause adverse side effect”, but here it is not clear what therapeutic result is desired or upon which undesired symptoms it must have an effect (or even what effect the agent must have upon “undesired symptoms”).  Furthermore, because it cannot be ascertained what therapeutic effect must be achieved by the amount of the immunotherapeutic agent that is administered to the subject it cannot be ascertained which “immunotherapeutic agents” are those that are to be used in practicing the invention.10  Then, too, although it is not clear how the invention is to be used (because it is not evident what therapeutic effect must be achieved by administering the immunotherapeutic agent to the subject), the various endpoints and extents that define an effective treatment are of a more conditional or qualitative nature.  So, while the agents may perhaps be intended to be effective to treat a tumor in the subject, even if that were necessarily the case (i.e., if Applicant were to amend claim 11 to recite a limitation specifying that the amount administered is effective to treat a tumor in the subject), it would still not immediately evident what effect(s) are necessarily achieved by the immunotherapeutic agent once it is administered to the subject.  Therefore it is submitted that, whatever the expected or desired effect that must to be achieved, unless it is more particularly defined, any reading of the claim would be highly subjective and if so then the claim would fail to reasonably apprise one of the metes and bounds of the subject matter 11  This is particularly true since the specification defines the term “treatment” to refer to any treatment of cancer or a condition of interest including the prevention thereof (see paragraph [0089] at page 27 of the substitute specification).  Accordingly it would seem that “a therapeutically effective amount” of the immunotherapeutic agent, which provides treatment of cancer or a condition of interest, must be considered to be amount that is effective to prevent the onset or development of the disease or condition of interest, but is this actually the case?  Does Applicant regard the invention to be a method comprising administering to a subject an amount of an immunotherapeutic agent that is effective to prevent the onset or development of the disease or condition of interest in the subject?  It is not clear, but inasmuch as claims must be given the broadest, reasonable interpretation that is consistent with the specification, it is suggested that Applicant amend claim 11 to recite that the therapeutic effect that is to be achieved is not the prevention of a tumor or other disease or condition of interest because clearly Applicant does not adequately describe or reasonably enable the practice of an invention that must achieve such an objective or effect; and as more thoroughly explained below, an applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent, but also to amend the claims so as to permit a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
(d)	Claim 13 recites the immunotherapeutic agent is an antibody and more particularly “anti-PD-L1”12, but it is unclear if this is the designation of a particular antibody or a reference to a plurality of different antibodies that bind to PD-L1.
If the latter it is suggested that this issue may best be remedied by amending claim 13 to recite, for example, “wherein the immunotherapeutic agent is an antibody or antigen binding fragment thereof that specifically binds to PD-L1”.

With further regard to claim 13, if “anti-PD-L1” is not a designation used to refer to a particular antibody, and if then the term is a reference to a plurality of different antibodies that bind to PD-L1, then it must be asked to which polypeptide having the designation “PD-L1” is the claim directed?
Here, if the term is a reference to a plurality of different antibodies that bind to PD-L1, Applicant is advised that the use the designation “PD-L1” alone as the sole means of identifying the polypeptide(s) to which the claim refers renders the claim indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case in this instance since it appears that “PD-L1” may also be known by a number of other aliases that include: “CD274”, “B7-H”, “B7H1”, “PDCD1L1”, and “PDCD1LG1”.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene13; as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs)14.  35 U.S.C. § 112(b) requires 
So, if the term is a reference to a plurality of different antibodies that bind to PD-L1, it is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
	(e)	According to claims 14-16 the method comprises administration of “a MEK inhibitor”, but as explained above the use of designations such as “MEK” alone to identifying the polypeptide(s) to which the claim refers renders the claim indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  This is also because it appear that “MEK” is a term that is used to refer not a polypeptide but rather to any of a family of polypeptides that includes at least seven members (MEK1, MEK2, MKK3, MKK4, MKK5, MKK6, and MKK7).15  Furthermore this is because the same designation may be used to identify orthologs and paralogs occurring in multiple different species of animals, particularly since the claims are directed to a “subject”, which is term defined by the specification as referring to any animal (a vertebrate such as a fish, a bird, a reptile, a rabbit, a horse, or a human) (see paragraph [0087] at page 26 of the substitute specification).  So even if it might be understood that “MEK” is acronym derived from “MAPK/ERK Kinase” and used to refer to any “mitogen-activated protein kinase kinase”, it is not clear which of such proteins must be inhibited by the inhibitor that is administered to the subject in the course of practicing the claimed invention.  It might be presumed that the MEK inhibitor must inhibit 
	(f)	Claim 17 uses of the designation “Atezolizumab” as the sole means of identifying a particular antibody that is administered to the subject in practicing the claimed invention.  The use of such laboratory or clinical designations only to identify a particular antibody renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars16 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function).  
Amendment of claim 17 to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby. 
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering this antibody to the subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is 17.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

14.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

15.	Claims 12-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
18 perhaps administering to the subject a therapeutically effective amount of “an immunotherapeutic agent”, either alone or in combination with “an MEK inhibitor”.  
To begin it is not clear why, when the invention is a method of examining a tumor, the method comprises administering to a subject a therapeutic agent or agents – it makes little if any sense.19  
Nevertheless, the MEK inhibitor, which is administered to the subject, is a substance that is described by its function alone; while it is understood that whatever it may be it must act to inhibit an activity or biologic function of MEK, it is presumably composed of any material, it presumably has any structure, and it presumably acts to inhibit an activity or biologic function of MEK by any mechanism.  It is insufficient to describe such substance that must be used in practicing the claimed invention by describing its function alone without also describing at the very least some of it’s particularly identifying material and/or structural features.  Because it need not be composed of any material or have any structure or function by any mechanism, even though it must act to inhibit an activity or biologic function of MEK, the skilled artisan cannot immediately envisage, recognize, or distinguish at least a substantial number of the “MEK inhibitors” that are to be used in practicing the claimed invention.  This is especially true since it is not evident what therapeutic effect must be achieved by administering the MEK inhibitor to the subject or why it should be administered to the subject at all.
Here it is aptly noted that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, there is no language that 
According to claim 17 the method comprises administering to the subject Cobimetinib, which is a known inhibitor of MEK, which acts by blocking the activity of the MAPK signaling pathway, specifically by binding to MEK1 to inhibit its catalytic activity, and which is used to treat cancer by inhibiting the tumor cell proliferation.  However according to claim 16, for example, the MEK inhibit need not be Cobimetinib and might be any substance that is found to capable of inhibiting an activity or function of MEK.  Again, whatever this substance may be, it need not be composed of any material or have any structure or function by any mechanism to inhibit an activity or function of MEK; and therefore Cobimetinib is not reasonably considered representative of the genus of “MEK inhibitors”, as a whole, which are to be used in practicing the claimed invention.  There is no one particularly identifying material or structural feature that is share by at least most members of the genus of “MEK inhibitors” and Cobimetinib and their common ability to inhibit an activity or function of MEK and/or more specifically to act in the manner of Cobimetinib to inhibit MEK1 to inhibit its catalytic activity.  So, once again, the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the “MEK inhibitors” that are to be used in practicing the claimed invention.  
Furthermore it should be noted that it cannot be predicted whether any given substance will be found to be effective to inhibit an activity or function of MEK or to cause the same therapeutic effects as Cobimetinib.  The “MEK inhibitor” that is used in practicing the claimed invention is only identified by empirical testing.20   
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a method comprising  only their functional activity, i.e., the ability to inhibit an activity of MEK, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a substance that has the ability to inhibit MEK, so as to be suitably and effectively used in practicing the claimed invention for whatever purpose or to achieve whatever effect; without such a substance, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).


The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of agents to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a substance that can be used as “an MEK inhibitor” in practicing the claimed invention.    
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of substances having the ability to inhibit an activity or function of an MEK polypeptide, but which otherwise are materially, structurally, and mechanistically 
Turning now to the “immunotherapeutic agent”, as with the “MEK inhibitor”, this is a substance that need not be composed of any particular material, have any particular structure, have any particular function, or act by an particular mechanism.  It must be “immunotherapeutic” but it is not evident what effect(s) it must actually cause if it is to be regarded as being suitably and effectively used as an “immunotherapeutic agent” in practicing the claimed invention.  Because it is not apparent what particular effect(s) must be achieved by administering this substance to the subject in the course of practicing the claimed invention it is even less well described than the “MEK inhibitor”, which is understood to be a substance that acts to inhibit some activity or function of an MEK polypeptide.  If follows then that the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the “immunotherapeutic agents” that are to be used administered to the subject so as to practice the claimed invention, especially since it is not evident what objective must be met in doing so.
According to claim 13 the immunotherapeutic agent is an antibody or more particularly “anti-PD-L1”, which may be a term used to identify a particular antibody or which may be a term used to refer to any of a plurality of different antibodies that bind to a PD-L1 polypeptide.  Here again, since it is not apparent why the antibody is administered to the subject or what therapeutic effect must be achieved by administering the antibody to the subject, it is really not possible to address the sufficiency of the disclosure to adequately describe either a particular antibody or any of a plurality of different antibodies that bind to a PD-L1 polypeptide.  

While the antibody need not act to inhibit an activity of PD-L1, the activity of PD-L1 that should be inhibited, if that is desirable, is not specified in the claims; nevertheless, it cannot be presumed that any given antibody that binds PD-L1 is an antibody that is, for example, capable of binding to PD-L1 so as to block binding of PD-L1 to PD-1.  This is because some antibodies are expected to bind without consequence, while others are expected to bind and either stimulate or inhibit an activity or function of PD-L1.
Support for this position is found in the teachings of Chin et al. (Chang Gung Med J. 2008 Jan-Feb; 31 (1): 1-15).  Chin et al. teaches that antibodies that bind to CTLA-4 (CD152), an immune checkpoint similar to PD-1 and its ligands PD-L1 and PD-L2, are either capable of inhibiting T cell activation or promoting T cell activation depending in large part upon the epitope to which antibody specifically binds (i.e., the particular portion of the antigen recognized by the antibody) (see entire document; page 4).  By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Indeed, Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects;  (Proceedings of the National Academy of Science USA. 1991; 88: 8691-8695).  Stancovski et al. characterizes the effects upon the growth of tumor cells of various different antibodies that each bind the extracellular domain of a tumor-associated antigen, ErbB2; see entire document (e.g., the abstract).  Stancovski et al. teaches some anti-ErbB2 antibodies inhibited tumor cell growth, but others actually accelerated their growth (page 8693, column 1).  So while it is not evident what effects administering the anti-PD-L1 antibody to the subject in practicing the claimed invention must have, it should be apparent that the mere generalized description of antibodies as having the capability of binding to PD-L1 cannot suffice to describe antibodies that must have or cause a particular or desired effect upon an activity or function thereof or such antibodies that are suitably used to achieve some sought-after therapeutic effect.
Antibodies that bind to human PD-L1 are no different:  some act as antagonists and others act as agonists.21
Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
In this instance the specification describes a single antibody that is to be used in practicing the claimed invention, namely Atezolizumab, but inasmuch as the claims are not so limited and are instead directed to any of a genus of structurally and functionally disparate anti-PD-L1 antibodies, Atezolizumab should not be regarded as being reasonably representative of the claimed genus as a whole.  Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

If one knew what therapeutic effect must be achieved upon administering the antibody to the subject and/or what functional attributes the antibody must have, one could test a plurality of structurally disparate anti-PD-L1 antibodies to determine which, if any, have the requisite functional characteristics of the antibody that is to be used in practicing the claimed invention; however a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed anti-PD-L1 antibodies (or other such “immunotherapeutic agents”) would be left for subsequent inventors to complete.
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “immunotherapeutic agent” and “MEK inhibitor”, but rather to such materials that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
 
.	Claims 1-19 are also rejected under 35 U.S.C. 112, first paragraph. Specifically, since the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
	As explained in the above rejection of the claims under 35 U.S.C. §101, a process that merely examines a tumor as in accordance with claim 1, for example, lacks any practical “real-world" value and its disclosure would not provide any immediate benefit to the public.  The examination of a tumor is a mental exercise and the invention is at best a research tool, as opposed to a process that can be applied in a practical sense to immediate benefit of the public at large.  The invention comprises only steps by which it is effectively determined that MHC molecules are present on the surface of cells from a tumor sample taken from a subject and that tumor-infiltrating T cells occur in tumors, where the presence of an MHC molecule on the surface of a cell from a tumor sample taken from a subject is fully expected, as is the presence of tumor-infiltrating T cells in the sample in nearly all cases but perhaps when a tumor is isolated from a T cell deficient subject.  Given these facts, it is not evident why the claimed invention should be recognized as having a utility that is uniquely useful in a practical sense such that its disclosure would be recognized as beneficial.  Furthermore, it would seem, given these same facts, that the claims would merely serve to invite the artisan to elaborate or develop a useful process comprising the active steps by which a tumor sample is examined as in accordance with the claims, but any need to further elaborate or develop a utility for the claimed invention would constitute a need to perform undue and/or unreasonable experimentation.

17.	Claims 12-17 are further rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
The claims are drawn to a method that in some instances comprises administering to the subject a therapeutically effective amount of an immunotherapeutic agent, either alone or in combination with an MEK inhibitor, but it is not clear what therapeutic effect the administration thereof must achieve and therefore it is not even possible to screen candidate substances for their suitability in practicing the claimed invention.  Nevertheless, since as explained in the above rejection of the claims as failing to satisfy 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice22), it cannot be practiced without undue experimentation.
In large part, it is submitted that the specification may do little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “an immunotherapeutic agent” according to the claims, which is suitably and effectively used to achieve a sought-after effect, whatever that may be, as well an “MEK inhibitor”; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, 

Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

19.	Claims 1-4 and 9-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0276679-A1.
U.S. Patent Application Publication No. 2017/0276679-A1 is available as prior art under 35 U.S.C. § 102(a)(2) because the application (i.e., Application No. 15/406,289) was filed January 13, 2017 and claims benefit of the earlier filing dates of provisional applications (e.g., Application No. 62/279,341, which was filed January 15, 2016).
	U.S. Patent Application Publication No. 2017/0276679-A1 (Chapman et al.) teaches obtaining a sample from a solid tumor of a subject, so as to prepare a dissociated cell sample; see entire document (e.g., paragraph [0063]).  Chapman et al. teaches examining the sample by detecting and/or quantifying the cellular expression of HLA-DR, which tends to be present and/or elevated in cancer cells (see, e.g., paragraph [0072]), and depleting the sample of cancer cells (see, e.g., paragraph [0068]).  In addition, Chapman et al. teaches detecting the presence in the tumor sample of tumor-infiltrating lymphocytes or more particularly tumor-infiltrating T cells, including CD4+ and CD8+ T cells (see, e.g., paragraph [0267]) and depleting the sample of T cells (see, e.g., paragraph [0068]).  However, Chapman et al. also discloses that the tumor-infiltrating lymphocytes (TILs) or tumor-infiltrating T cells can be obtained from the subject’s tumor sample and cloned and/or used in the methods as described (see, e.g., paragraph 23) (see, e.g., paragraph [0267]).  Chapman et al. teaches that the antibody prepared is administered in combination with an inhibitory antibody against PD-L1 and/or the isolated TILs (see, e.g., paragraph [0278]). 
	With regard to claim 11, which depends from claim 3 and recites, “further comprising identifying the subject as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell [from the tumor sample] is elevated”, provided tumor-infiltrating T cells are determined to be present in the tumor sample, because the claims do not recite an active step by which the level of expression of an MHC molecule on a cell from the tumor sample is measured and compared to a standard level to be used in a comparison to determine if cell membrane expression of the MHC molecule on the cell is elevated, the recitation by claim 11 is considered a step that is wholly mental in nature (a step performed in the mind and not involving any manipulative actions on the part of the practitioner).  Such a mental exercise cannot be relied upon to distinguish the claimed invention from the method of the prior art, which comprises the steps of obtaining a tumor sample from a subject, detecting cell membrane expression of HLA-DR on a cell from the tumor, and determining the presence of tumor-infiltrating T cells in the tumor sample, because the method of the prior art is materially and manipulatively indistinguishable from the claimed invention.  Even so, if it is presumed that the subject need not be identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell, where the expression is not actually measured, or in any case when, if expression were to be measured, it was found not to be elevated.  In other words, it is presumed that if the subject is not be identified as likely to respond to treatment with an immunotherapeutic agent the method claimed and the method to be practiced is a method that comprises only the steps of obtaining a tumor sample from a subject, detecting cell membrane expression of HLA-DR on a cell from the tumor, and determining the presence 
	Turning to claim 12, which recites, “further comprising administering a therapeutically effective amount of an immunotherapeutic agent to the subject”, as discussed in the above rejection under 35 U.S.C. § 112(b), it is not clear if this further step is taken if the subject is not identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell from the tumor sample is elevated.  Depending upon what subject matter is actually regarded as the invention, if the immunotherapeutic agent is only administered when the subject is identified as likely to respond to treatment with an immunotherapeutic agent, then if the subject is not identified as likely to respond to treatment with an immunotherapeutic agent, then the method would comprise only the steps of obtaining a tumor sample from a subject, detecting cell membrane expression of HLA-DR on a cell from the tumor, and determining the presence of tumor-infiltrating T cells in the tumor sample, which is a method that, once again, is indistinguishable from the method of the prior art.  If on the other hand the immunotherapeutic agent is administered to the subject regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent, because the prior art’s method comprises administering an antagonist anti-PD-L1 antibody to the subject in combination with the antibody produced and/or the TILs isolated, the disclosure by Chapman et al. still anticipates the claimed invention. 
	Claims 14-17 are only included in the listing of rejected claims in the interests of advancing prosecution.  The reasons are as follows: 
	Admittedly Chapman et al. does not teach administering to the subject an MEK inhibitor or more particularly Cobimetinib.  Nevertheless, the MEK inhibitor or more particularly Cobimetinib is only administered to the subject in combination with the immunotherapeutic agent or more particularly the anti-PD-L1 antibody or still more particularly Atezolizumab.  It follows then that if the immunotherapeutic agent or more particularly the anti-PD-L1 antibody is not administered to the subject, the MEK inhibitor (Cobimetinib) is also not administered to the subject.  Accordingly if the further step, as recited by claim 12, is not taken when the subject is not identified as likely to respond to regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent, then because Chapman et al. does not teach the administration of an MEK inhibitor or more particularly Cobimetinib in combination with the anti-PD-L1 antibody, claims 14-17 are not anticipated by the disclosure.  So then what is the subject matter that is regarded as the invention?  Is the step recited by claim 12 taken regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell from the tumor sample is elevated?
	
20.	Claims 1-4 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0276679-A1.
As noted above, claims 12-17 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  As explained, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  So, because claims 12-17 presently stand rejected under 35 U.S.C. § 112(a), 
	U.S. Patent Application Publication No. 2017/0276679-A1 (Chapman et al.) teaches that which is set forth in the above rejection and for the reasons discussed in the above rejection, absent a showing of any difference, it is submitted that the disclosure by Chapman et al. anticipates the claimed invention.
For additional clarity, with particular regard to claims 12 and 13, Chapman et al. teaches that the antibody prepared according to the disclosed methodology is administered to a subject in combination with an inhibitory antibody against PD-L1 (see, e.g., paragraph [0278]).  Therefore, with regard to claims 12 and 13, absent a showing of any difference, the disclosure by Chapman et al. anticipates the claimed invention. 
	Then, as explained above, claims 14-17 are only included in the listing of rejected claims in the interests of advancing prosecution.  The reasons, again, are as follows: 
	Admittedly Chapman et al. does not teach administering to the subject an MEK inhibitor or more particularly Cobimetinib.  Nevertheless, the MEK inhibitor or more particularly Cobimetinib is only administered to the subject in combination with the immunotherapeutic agent or more particularly the anti-PD-L1 antibody or still more particularly Atezolizumab.  It follows then that if the immunotherapeutic agent or more particularly the anti-PD-L1 antibody is not administered to the subject, the MEK inhibitor (Cobimetinib) is also not administered to the subject.  Accordingly if the further step, as recited by claim 12, is not taken when the subject is not identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell from the tumor sample is elevated, neither the immunotherapeutic agent (anti-PD-L1 antibody) or the MEK inhibitor (Cobimetinib) is administered to the subject, in which case the method comprises only the steps of obtaining a tumor sample from a subject, detecting cell membrane expression of HLA-DR on a cell from the tumor, and determining the presence of tumor-infiltrating T cells in the tumor sample, which is a regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent, then because Chapman et al. does not teach the administration of an MEK inhibitor or more particularly Cobimetinib in combination with the anti-PD-L1 antibody, claims 14-17 are not anticipated by the disclosure.  So then what is the subject matter that is regarded as the invention?  Is the step recited by claim 12 taken regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell from the tumor sample is elevated?
Again, claims 14-17 are only included in the listing of rejected claims in the interests of advancing prosecution.  Because the rejection of claims 14-17 is based upon conjecture as to how the claims might be construed and what subject matter it is that may be regarded as the invention, it follows that the instant rejection of claims 14-17 may be obviated once Applicant has clarified the nature of the invention and amended the claims to more clearly and particularly point out the subject matter that is regarded as the invention.  

21.	Claims 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmadzadeh et al. (Blood. 2009 Aug 20; 114 (8): 1537-44; published on-line May 7, 2009).
	Ahmadzadeh et al. teaches determining the presence of tumor-infiltrating CD4+ and CD8+ T cells in tumor specimens from subjects and measuring the cell surface expression of HLA-DR by cells in the sample; see entire document (e.g., the abstract).  Ahmadzadeh et al. teaches the T cells were detected and measurements of the expression of HLA-DR were made using flow cytometry after contacting the cells with fluorescently labeled antibodies including an anti-HLA-DR antibody; see, e.g., page 3 and Figure 5.  
	Absent a showing of any difference it is submitted that the disclosure by Ahmadzadeh et al. anticipates the claimed invention.
not be identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell, where the expression is not actually measured, or in any case when, if expression were to be measured, it was found not to be elevated.  In other words, it is presumed that if the subject is not be identified as likely to respond to treatment with an immunotherapeutic agent the method claimed and the method to be practiced is a method that comprises only the steps of obtaining a tumor sample from a subject, detecting cell membrane expression of HLA-DR on a cell from the tumor, and determining the presence of tumor-infiltrating T cells in the tumor sample.  Such a method, once again, is a method that is indistinguishable from the method of the prior art.
	Claims 12-17 are only included in the listing of rejected claims in the interests of advancing prosecution.  The reasons are as follows: 
	Admittedly Ahmadzadeh et al. does not teach administering to the subject an immunotherapeutic agent or more particularly an anti-PD-L1 antibody (e.g., Atezolizumab) either alone or in combination with an MEK inhibitor or more particularly 24, and again strictly in the interest of advancing prosecution, it is herein presumed that the subject need not be identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell is elevated, where the expression is not actually measured, or in any case when, if expression were to be measured, it was found not to be elevated.  In any instance in which the subject is not be identified as likely to respond to treatment with an immunotherapeutic agent, it is herein further presumed that the immunotherapeutic agent is not administered to the subject because it would seem to make little sense to administer the agent when it has not been determined that the subject is likely to respond to the treatment.  If that is the case then the claimed method is herein understood to be a method comprising only the active steps of obtaining a tumor sample from a subject, detecting cell membrane expression of HLA-DR on a cell from the tumor, and determining the presence of tumor-infiltrating T cells in the tumor sample, which is a method that, once again, is indistinguishable from the method of the prior art.  If however the subject matter that is regarded as the invention is a method comprising administering an immunotherapeutic agent to the subject regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent, then because Ahmadzadeh et al. does not teach the administration of an anti-PD-L1 antibody, and only makes that suggestion that one be used to treat melanoma, claim 12 is not anticipated by the disclosure.  So then what is the subject matter that is regarded as the invention?  Is the step recited by claim 12 taken regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell from the tumor sample is elevated? 
	Then, with further regard to claims 14-17, as explained above, and again strictly in the interest of advancing prosecution, it is noted that the MEK inhibitor or more particularly Cobimetinib is only administered to the subject in combination with the immunotherapeutic agent or more particularly the anti-PD-L1 antibody or still more particularly Atezolizumab.  It follows then that if the immunotherapeutic agent or more not administered to the subject, because the subject is not identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell from the tumor sample is elevated (because cell membrane expression of the MHC molecule on the cell from the tumor sample is found not to be elevated), the MEK inhibitor (Cobimetinib) is also not administered to the subject.  Accordingly if the further step, as recited by claim 12, is not taken when the subject is not identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell from the tumor sample is elevated, neither the immunotherapeutic agent (anti-PD-L1 antibody) or the MEK inhibitor (Cobimetinib) is administered to the subject, in which case the method comprises only the steps of obtaining a tumor sample from a subject, detecting cell membrane expression of HLA-DR on a cell from the tumor, and determining the presence of tumor-infiltrating T cells in the tumor sample, which is a method that, again, is indistinguishable from the method of the prior art.  So with regard to claims 12-17, depending upon what is the subject matter that is regarded as the invention and in particular whether or not the step recited by claim 12 taken regardless of whether or not the subject is identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell from the tumor sample is elevated, the disclosure by Ahmadzadeh et al. may (or may not) anticipate the claimed invention.  
Again, claims 12-17 are only included in the listing of rejected claims in the interests of advancing prosecution.  Because the rejection of claims 12-17 is based upon conjecture as to how the claims might be construed and what subject matter it is that may be regarded as the invention, it follows that the instant rejection of claims 12-17 may be obviated once Applicant has clarified the nature of the invention and amended the claims to more clearly and particularly point out the subject matter that is regarded as the invention.  

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


23.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

25.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0276679-A1.
	U.S. Patent Application Publication No. 2017/0276679-A1 (Chapman et al.) teaches that which is set forth in the above rejections of claims 1-4 and 9-17 under 35 U.S.C. 102(a)(2) or 35 U.S.C. 102(a)(1).
	Chapman et al. does not expressly teach how the cell membrane expression of HLA-DR by the cells of the tumor sample is measured or how the presence of tumor-infiltrating T cells in the sample is detected.
	Nevertheless, it would have been prima facie obvious to one ordinarily skilled in prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to the presence of tumor-infiltrating T cells in the sample by any method that is routinely used to detect and/or quantify the presence of particular types of cells, which are identified by proteins (markers) on their surfaces (e.g., using FACS).  This is because, again, Chapman et al. teaches the use of FACS to isolate select populations of cells and teaches that tumor-infiltrating lymphocytes (TILs) are collected for use in practicing the treatment methods described (see, e.g., paragraphs [0267] and [0278]).  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to use conventional methodology (e.g., FACS) to measure cell membrane expression of HLA-DR by the cells of the tumor sample and detect the presence of tumor-infiltrating T cells in the sample because such methodology was available and routinely used for just such purposes.

26.	Claims 1, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0276679-A1 in view of Park et al. (PLoS One. 2017; 12 (8): e0182786; pp. 1-14).
	U.S. Patent Application Publication No. 2017/0276679-A1 (Chapman et al.) teaches that which is set forth in the above rejections of claims 1-4 and 9-17 under 35 U.S.C. 102(a)(2) or claims 12-17 under 35 U.S.C. 102(a)(1).
	Chapman et al. does not expressly teach the cell membrane expression of HLA-DR by the cells of the tumor is to be measured after preparing a formalin-fixed tissue 
	Park et al. teaches the preparation of formalin-fixed, paraffin-embedded tissue samples of tumors for analysis of expression of HLA-DR by cells in the sample; see entire document (e.g., pages 3 and 9).  In addition, it is aptly noted that Park et al. teaches histologic examination, immunohistochemistry, and genomic methodologies are used to detect tumor-infiltrating T cells (TILs) in samples (page 2), but in particular Park et al. teaches the use of Hematoxylin-and-eosin (H&E)-stained slides to detect TILs (page 3). 
 	Accordingly it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to measure the cell membrane expression of HLA-DR by the cells of the tumor sample by the methodology taught by Park et al., which uses non-frozen, formalin-fixed samples of tumors for assessment of the expression of HLA-DR.  Furthermore, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to detect tumor-infiltrating T cells in samples by histologic examination, immunohistochemistry, and/or genomic methodologies or more particularly by examination of H&E-stained slides.

27.	Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadzadeh et al. (Blood. 2009 Aug 20; 114 (8): 1537-44; published on-line May 7, 2009).
	Ahmadzadeh et al. teaches that which is set forth in the above rejection of claims 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(1).
	Ahmadzadeh et al. teaches the results of their study have provided an impetus to conduct a clinical trial in patients with melanoma to evaluate the potential impact of treatments using anti-PDL-1 monoclonal antibodies; see, e.g., page 8.
	Therefore, although Ahmadzadeh et al. does not expressly teach administering to a subject an immunotherapeutic agent or more particularly an anit-PD-L1 antibody, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to do so in the course of conducting the suggested clinical trial.
25
 
28.	Claims 1, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadzadeh et al. (Blood. 2009 Aug 20; 114 (8): 1537-44; published on-line May 7, 2009) in view of Park et al. (PLoS One. 2017; 12 (8): e0182786; pp. 1-14).
	Ahmadzadeh et al. teaches that which is set forth in the above rejection of claims 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(1).
	Ahmadzadeh et al. teaches that immunohistochemical analyses are used to measure the expression of cell surface proteins by immune cells, but does not expressly teach the use of such methodology or more particularly of formalin-fixed, non-frozen specimens or their analysis following hematoxylin and eosin staining.
	This deficiency is remedied by the teachings of Park et al.
	Park et al. teaches the preparation of formalin-fixed, paraffin-embedded tissue samples of tumors for analysis of expression of HLA-DR by cells in the sample; see entire document (e.g., pages 3 and 9).  In addition, it is aptly noted that Park et al. teaches histologic examination, immunohistochemistry, and genomic methodologies are used to detect tumor-infiltrating T cells (TILs) in samples (page 2), but in particular Park et al. teaches the use of Hematoxylin-and-eosin (H&E)-stained slides to detect TILs (page 3). 
 	Accordingly it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to measure the cell membrane expression of HLA-DR by the cells of the tumor sample by the methodology taught by Park et al., which uses non-frozen, formalin-fixed samples of tumors for assessment of the expression of HLA-DR.  Furthermore, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to detect tumor-infiltrating T cells in samples by histologic examination, immunohistochemistry, and/or genomic methodologies or more particularly by examination of H&E-stained slides.  . 
  
Conclusion
29.	No claim is allowed.

30.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Park et al. (PLoS One. 2017; 12 (8): e0182786; pp. 1-14) teaches MHC-II (e.g., HLA-DR) expression by breast tumor cells was closely associated with an increase in tumor-infiltrating lymphocyte number in breast tumors; in addition Park et al. teaches there is significant positive correlation between PD-L1 expression and MHC-II expression by triple negative breast cancer cells.
	U.S. Patent Application Publication No. 2017/0168054-A1 teaches measuring cell surface expression of HLA-DR by cells in a tumor sample acquired from a subject.
	Whitford et al. (Cancer Lett. 1992 Jan 10; 61 (2): 157-64) teaches the detection of tumor-infiltrating CD4+ and CD8+ T cells and an analysis of the cell surface expression of HLA-DR by cells in a tumor sample acquired from a subject. 

31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	





slr
March 9, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably claims that depend from claim 1 recite particular methodology that is used to detect cell membrane expression of an MHC molecule on the cell (see, e.g., claim 5) or the presence of tumor-infiltrating T cells in the sample (see, e.g., claim 7) or limitations that the sample is formalin-fixed or not frozen (see, e.g., claims 18 and 19), but regardless of the methodology used or the nature of the sample, it appears that a process solely intended for examining a tumor sample as in accordance with claim 1  lacks a specific and substantial or well-established utility.
        
        2 See Ruffell et al. (Cytokine Growth Factor Rev. 2010 Feb.; 21 (1): 3-10; author manuscript; pp. 1-17); see entire document (e.g., page 1).
        
        3 As explained in the rejection of the claims under 35 U.S.C. § 112(b), which follows, it is not clear how the claims should be construed or what subject matter it is that is regarded by Applicant has the invention.  
        
        4 Again, the claims are indefinite and the reasons are addressed in the rejection of the claims under 35 U.S.C. § 112(b) which follows.
        
        5 See the rejection of the claims under 35 U.S.C. § 112(b) which follows.
        
        6 As discussed in the rejection of the claims under 35 U.S.C. § 112(b), which follows, not all antibodies should be presumed to bind to PD-L1 cause the same effect.  Rather it should be expected that some bind to the protein without any effect; whereas others bind to the protein to inhibit its activity by blocking binding of the protein to its receptor; and perhaps some antibodies bind to PD-L1 to act as agonists thereof to enhance an activity or function thereof. 
        
        7 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  As such, and as an example, it should not be presumed that the amount of the antibody and/or the MEK inhibitor administered to the subject must be therapeutically effective to treat a tumor in the subject or even that the subject still has a tumor at the time of the administration (since the tumor sample may be taken from a resected tumor).
        8 Notably the invention of claim 20 (withdrawn from consideration as being drawn to a nonelected invention) is a method of treating cancer.
        
        9 Here it seems pertinent to remind Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        10 Immunotherapeutic agents include a very large number of substantially different materials including, for example, immunogenic peptides, cytokines, engineered T cells expressing chimeric antigen receptors, chemokines, antibodies, immunoadhesins.  Immunotherapeutic agents cause markedly different therapeutic effects and are used to treat many different pathologies.  Which ones are used in practicing the claimed invention and why?  What therapeutic effect must they have? 
        
        11 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        12 As noted above Applicant elected the species of the invention in which the immunotherapeutic agent is an antibody or antigen binding portion thereof that binds to PD-L1.
        13 As an example, it is known that alternative splicing of the gene encoding human “PD-L1” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “PD-L1”. See, e.g., Brodská et al. (Cancer Immunol. Res. 2016 Oct; 4 (10): 815-819) (see entire document; e.g., the abstract).
        
        14 In this instance, it appears both “PD-1” and “PD-L1” are designations referring to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these polypeptides are the claims directed?
        15 These polypeptides are not functional equivalents and are non-redundant since some act as activators of p38, JNK, or ERK and are therefore involved in independent signal transduction pathways.
        16 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/. 
        17 See M.P.E.P. § 2172 (II).
        18 As discussed in the above rejection of claims under 35 U.S.C. § 112(b) it is not clear if the immunotherapeutic agent or the combination of the immunotherapeutic agent and the MEK inhibitor is administered to the subject in cases in which the subject is not identified as likely to respond to treatment with an immunotherapeutic agent when cell membrane expression of the MHC molecule on the cell [from the tumor sample] is elevated”, provided tumor-infiltrating T cells are determined to be present in the tumor sample.  Presumably a given subject may or may not be identified as likely to respond to treatment with the agent, depending upon the outcome of the determination that must be made in order to identify the subject.
        19 This is especially evident considering the fact that the non-elected invention of claim 20 is a method of treating cancer in a subject.
        20 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        21 See, e.g., Dong et al. (J. Clin. Invest. 2003; 111 (3): 363-370), which describes an antibody that binds to human PD-L1 (B7-H1) to activate a signaling pathway leading to proliferation of CD4+ T cells and ultimately their apoptosis; see entire document (e.g., the abstract).  See also Kim et al. (J. Immunol. 2008 Nov 1; 181 (9): 6158-69); see entire document.
        22 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        23 See, e.g., paragraphs [0274]-[0278].
        24 As discussed above, claim 12 is indefinite; the reasons are presented in the above rejection of the claims under 35 U.S.C. § 112(b).
        25 See the discussion of the claims in the above rejections and in particular the reasons why claim 12 is rejected under 35 U.S.C. § 112(b) (as set forth above).